1.  The present application is being examined under the pre-AIA  first to invent provisions. 
2.  Claims 1-12 are pending.
3.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.  Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10143752 or 10004808. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the issued claims are directed to method for inducing clinical remission in a human patient having moderately to severely active ulcerative colitis, comprising intravenously administering: a first dose of 300 mg of vedolizumab, a second dose of 300 mg of vedolizumab two weeks after the first dose, a third dose of 300 mg of vedolizumab six weeks after the first dose, and then 300 mg of vedolizumab every eight weeks thereafter, wherein the human patient had a lack of an adequate response with, lost response to, or was intolerant to a TNFα antagonist. Or methods for achieving mucosal healing and maintaining clinical remission in a human patient having moderately to severely active ulcerative colitis, comprising intravenously administering a clinically proven effective dose of 300 mg of an antibody that has binding specificity for human α4β7 integrin every eight weeks, wherein the antibody comprises the heavy chain variable region sequence of amino acids 20 to 140 of SEQ ID NO:2, and the light chain variable region sequence of amino acids 20 to 131 of SEQ ID NO:4, and wherein mucosal healing is achieved and clinical remission is maintained, and mucosal healing is defined as an endoscopic subscore of 1 point or less.  The claims of 10143752 or 10004808 render the instant claims obvious to one ordinary skilled in the art.

5.  Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-, 13-14, 16, 22-31 of copending Application No. 16/208,294 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `294 application are directed to methods of treating ulcerative colitis with vedolizumab that are a species or a subgenus that anticipates instantly claimed genus.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

 
7.  Claims 1, 3, 5, 7, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ClinicalTrials.gov (NCT00783718 on 2008_11_02) or Reichert, Janice M., (mAbs 2:1, 84-100; January/February 2010) each in view of Fedyk et al (J. Crohn’s Colitis, 4(suppl 1) Abstract Oral 9 (Feb. 2010)) or  NHS (March 2010). 

ClinicalTrials.gov NCT00783718 on 2008_11_02, teaches the use of Vedolizumab (MLN0002) (comprising the claimed sequences of SEQ ID NO: 2 and 4) in the induction and maintenance of clinical response and remission in patients with moderate to severe ulcerative colitis. Vedolizumab (MLN0002) is given at weeks 0, 2, 6 and then at 4-week intervals, or 8-week intervals for up to one year in human.  The NCT `718 teaches that the inclusion criteria for patient must meet all the following (1) diagnosed with moderately to severely active ulcerative colitis; (2)  Demonstrated, over the previous 5 year period, an inadequate response to, loss of response to, or intolerance of at least one conventional therapy as defined by the protocol.  (3) May be receiving a therapeutic dose of conventional therapies for IBD as defined by the protocol.
Reichert teach that three ongoing Phase 3 studies are now evaluating the safety and efficacy of vedolizumab in UC and Crohn disease. In the placebo-controlled GEMINI I study (NCT0078718), adult (human) patients (18 to 80 years) with moderate to severe UC are administered vedolizumab (exact dosing information not provided) at weeks 0, 2, 6 and then 4- or 8-week intervals for up to 1 year. The primary outcome measures are proportion of patients with clinical response at week 6, and clinical remission at week 52. Enrollment is estimated at 826; the estimated completion date is October 2011. The placebo-controlled GEMINI II study (NCT00783692) has a similar design, and will establish the safety and efficacy of vedolizumab for the induction and maintenance of clinical response and remission in patients with moderate to active Crohn disease (page 90, left col., 2nd ¶).  Reichert teaches patients were iv (i.e., infusion) administered the drug at 2 (140 mg), 6 (420mg) or 10 mg/kg (700 mg) doses, or placebo, on days 1, 15, 29 and 85. From day 29 to day 253, the percentage of patients who responded was consistently greater than 50% as assessed by partial Mayo score (a noninvasive outcome measure); placebo responses were in the 22–33% range (page 90, left col., 1st ¶).  

The reference teachings differ from the claimed invention only in the recitation of 300 mg dose in claims 1 and 7.

Fedyk et al teach that Vedolizumab (former versions: MLN0002, MLN02, LDP-02) is a humanized monoclonal antibody in Phase 3 clinical development for UC and CD that utilizes a more selective mechanism of action, targeting of the gastrointestinal-homing integrin α4ß7.
Fedyk et al teach IV administration of vedolizumab at 10, 30 or 100 mg/kg (~2-, 7- and 23-fold higher than the clinical dose (i.e., the clinical dose is ~5 mg/kg (350 mg), 4.3 mg/kg (i.e., 300 mg), and 4.3 (i.e., 300mg) mg/kg, respectively, for 70 Kg average person is 300 mg) once every 2 weeks for ≤ 6 months to Cynornolgus macaques was well tolerated. Vedolizumab at l00 mg/kg saturated the α4ß7 integrin for ≤ 9 months and decreased the frequency of lymphocytes expressing the ß7 integrin in the gastrointestinal (GI) tract.  Further, Vedolizumab did not affect systemic adaptive immune responses (IgM or IgG T cell-dependent antibody responses [TDAR]) to the neoantigen KLH or an innate immune response (cytolysis of targets by natural killer cells) after 10 weeks of exposure. In contrast, a single dose of the dual Integrin (α4ß1/α4ß7) antagonist natalizumab at 10 or 30 mg/kg (~2- and 7-fold higher than the clinical dose, i.e., 4.3 mg/kg, ~300mg for 70 kg average person) to Cynornolgus macaques induced leukocytosis and splenic abnormalities and suppressed an adaptive immune response (IgM TDAR to KLH). In humans, natalizumab is associated with an opportunistic viral brain infection, progressive multifocal leukoencephalopathy, which is postulated to be due to suppression of adaptive immunity.

The NHS teaches the use of MLN0002 (VDZ) in the treatment  of patients (human) with ulcerative colitis to determine the long-term safety and efficacy.  The NHS teaches that all patients will receive MLN0002 at a dose of 300 mg via an intravenous infusion every 4 weeks for up to 100 weeks.  

Those skilled in the art would have a reason to modify the teachings of ClinicalTrials.gov and Reichert to administer the clinical dose of vedolizumab of 300 mg administered via intravenous infusion in the treatment of UC because the 300 mg of vedolizumab is considered the clinical dose and because the NHS explicitly suggested the same dose treatment.  
Further, it would have been obvious to one of ordinary skill in the art to modify the teachings of ClinicalTrials.gov and Reichert to administer 300 mg unit dosages. Reichert teaches that IV doses (2, 6, or 10 mg/kg (i.e., 140 mg, 420 mg and  700 mg, respectively for 70 kg average patient)  are therapeutically effective, arriving at the 300 mg dosage would be routine, convenient and obvious.  One of ordinary skill in the art would have a reasonable expectation of success, as Fedyk et al teaches that the antibody also exerts its effect at the clinical dose of 300 mg (i.e., clinical dose).  
Although the references does not teach the VL and VH sequences from the vedolizumab (MLN0002) monoclonal antibody, these are intrinsic properties of the vedolizumab (MLN0002) antibody. Also, it is an inherent property of the vedolizumab (MLN0002, LDP-02).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


8.  Claims 1, 3, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US ClinicalTrials.gov NCT00783718 on 2008_11_02 or Reichert, Janice M., (mAbs 2:1, 84-100; January/February 2010), each in view of Scholz et al (ECCO Annual Meeting Hamburg Germany Feb 5 2009, Abstract P164, S75).
The teachings of the ClinicalTrials.gov NCT00783718 on 2008_11_02 or Reichert, Janice M has been discussed, supra.
The reference teachings differ from the claimed invention only in the recitation of 300 mg dose in claims 1 and 7.
Scholz et al investigated the clinical pharmacology of vedolizumab (MLN0002) in patients with active ulcerative colitis. Scholz et al teach that vedolizumab (MLN0002) is a humanized monoclonal antibody in phase 3 trials for moderate to severe ulcerative colitis (UC) and Crohn's disease.  Vedolizmab inhibits the binding of α7β7 integrin to the mucosal addressin cell adhesion molecule-1(MAdCAM-1) on endothelial cells.  The α4β7 integrin is expressed by subsets of leukocytes and guides inflammatory cells to the gut.  Vedolizumab demonstrated efficacy in both ulcerative colitis and Crohn's disease trials.  The study reported here was a phase 2, randomized, placebo-controlled, double-blind study designed to evaluate the safety, tolerability, pharmacokinetics (PK), and pharmacodynamics (PDP) of multiple IV doses (2, 6, or 10 mg/kg (i.e., 140 mg, 420 mg and  700 mg, respectively for 70 kg average patient) of vedolizumab or placebo in patients with active UC.  Scholz et al teach that vedolizumab Cmax and AUC increased approximately proportionally as a function of dose.  Serum concentration declined in a monoexponential manner until concentrations reached 1-10 g/ml, and then fell non-linearly.    Vedolizumab maximally saturated α4β7 receptors on peripheral blood lymphocytes at all measureable serum concentrations.  Scholz et al concluded that vedolizumab demonstrated approximately dose proportional pharmacokinetics and maximally saturated α4β7 receptors over the tested dose range.  The majority of vedolizumab patients achieved a clinical response at all three doses, which was correlated with reductions in fecal calprotectin.  Multiple dosing of vedolizumab was well tolerated (see abstract).
It would have been obvious to one of ordinary skill in the art to modify the teachings of ClinicalTrials.gov and Reichert to administer 300 mg unit dosages.  Scholtz /Reichert teaches that IV doses (2, 6, or 10 mg/kg (i.e., 140 mg, 420 mg and  700 mg, respectively for 70 kg average patient)  are therapeutically effective, arriving at the 300 mg dosage would be routine, convenient and obvious.  One of ordinary skill in the art would have a reasonable expectation of success, as Scholz et al teaches that the antibody exerts its effect at all doses.  The optimization of the single unit dosage of 300 mg would be routine. The experimentation needed to arrive at the subject matter claimed was "nothing more than routine" application of a well-known problem-solving strategy, we must conclude it is not invention. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007).
It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of LDP-02 antibody because concentration is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §§  2144.05 part II.A.

Although the references does not teach the VL and VH sequences from the vedolizumab (MLN0002) monoclonal antibody, these are intrinsic properties of the vedolizumab (MLN0002) antibody. Also, it is an inherent property of the vedolizumab (MLN0002, LDP-02).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
9.  Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ClinicalTrials.gov NCT00783718 on 2008_11_02 or Reichert, Janice M., (mAbs 2:1, 84-100; January/February 2010) each in view of Fedyk et al (J. Crohn’s Colitis, 4(suppl 1) Abstract Oral 9 (Feb. 2010)) or NHS (March 2010) as applied to claims 1, 3, 5, 7, 9, 11 above and further in view of Pastorelli et al (Expert Opin Emerg Drugs. 2009 September ; 14(3): 505–521. 2005).
The teachings of ClinicalTrials.gov NCT00783718,  Reichert, Janice M., and Fedyk et al and the NHS document have been discussed, supra.  
The recombined reference teachings differ from the claimed invention only in the recitation that the patient had a lack of an adequate response with, lost response to, or was intolerant to a TNFα antagonist in claims 2 and 8.
 Pastorelli et al teaches two large studies, namely the Active Ulcerative Colitis trial 1 and 2, clearly demonstrated infliximab effectiveness in UC patients who were refractory or intolerant to standard therapy. Another recent study showed that infliximab is superior to placebo as a rescue therapy for moderate-severe and fulminant UC that is refractory to IV steroids. The major concerns regarding anti-TNF treatment are related to several potential serious adverse events, such as opportunistic infections, including tuberculosis, as well as congestive heart
failure in cardiopathic patients, therefore, requiring accurate patient screening for appropriate suitability for this treatment. Allergic reactions to infusion are also possible, as well as the loss of therapeutic activity; both these events seem to be related to the formation of antibodies to infliximab (page 6, top ¶).  Pastorelli et al teach that Vedolizumab, another anti-integrin antibody, has been developed and tested on UC patients. This antibody selectively blocks the α4ß7 integrin, a dimer that is specific for intestinal homing. A multi-center, double-blind, placebo-controlled trial on 181 active UC patients showed clinical response, defined as a 3 point improvement in UC clinical score, in 59% of treated patients and in 33% of patients receiving placebo, and a remission rate equal to 32% in the drug group, and to 14% in the placebo group. Moreover, a large number of patients in the treatment group achieved endoscopic remission in comparison to the placebo group (page 9, 3rd ¶).

Those skilled in the art would have a reason to target UC patients who are refractory or intolerant to infliximab with vedolizumab because vedolizumab treatment would be beneficial to all UC patients taught by Clinical trial.gov, the NCT `718, Reichert, Scholz et al and Fedyk et al, including those refractory or intolerant to infliximab disclosed.  Vedolizumab is available as therapeutic target for all UC patients by virtue of its highly selective capacity to block lymphocyte migration to inflamed area of gut.  Sound scientific reasoning would lead the ordinarily skilled artisan to have a reasonable expectation of success in creating an effective treatment to those who are refractory or intolerant to infliximab by providing vedolizumab because vedolizumab equally effective medication for all UC patients and the prior art discloses more than one alternative way to treat UC and new treatment option for UC.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant argues in the interview dated Oct. 31, 2016 points that Example 10 of the instant specification shows 27-28% of patients are in remission whether the antibody is administered every 4 weeks or every 8 weeks.  The Examiner notices the prior art of ClinicalTrials.gov NCT0 and  Reichert specifically teaches that the UC can be maintained at either 4-week intervals, or 8-week intervals.    


10.  Claims 4, 6 and 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ClinicalTrials.gov NCT00783718 on 2008_11_02 or Reichert, Janice M., (mAbs 2:1, 84-100; January/February 2010) each in view of Fedyk et al (J. Crohn’s Colitis, 4(suppl 1) Abstract Oral 9 (Feb. 2010)) or NHS (March 2010), as applied to claims 1, 3, 5, 7, 9, 11 above,  and further in view of US 20050260193 (Lieberburg et al).
The teachings of ClinicalTrials.gov NCT00783718,  Reichert, Janice M., and Fedyk et al  and the NHS document have been discussed, supra.  
The recombined reference teachings differ from the claimed invention only in the recitation that the patient previously received treatment with at least one corticosteroid for ulcerative colitis in claims 4 and10, wherein the dosing regimen results in a reduction, elimination or reduction and elimination of corticosteroids use by the patient in claims 6 and 12.
Lieberburg et al teaches and claims a method of reducing and/or eliminating a need for steroid treatment in a subject with inflammatory bowel disease comprising administering to the subject in need thereof a steroid sparing agent in a steroid sparing effective amount (see published claim 1), wherein the steroid sparing agent is a monoclonal antibody or an immunologically active fragment of a monoclonal antibody (see published claim 3), wherein the monoclonal antibody is a chimeric antibody, a human antibody, a genetically engineered antibody, or a bispecific antibody (see published claim 4), wherein the antibody or an immunologically active fragment thereof binds to α4β7 integrin,  wherein the steroid sparing agent is administered chronically to the subject (published claim 13), wherein the chronic administration of the steroid sparing agent is weekly or monthly over a period of at least one year (published claim 14), wherein the disease is inflammatory bowel disease, and the steroid sparing agent is an α4-immunoglobulin or an immunoglobulin to an α4 ligand, wherein the steroid sparing reagent is administered in an amount effective to permit the subject to be tapered from steroid therapy (see published claim 15), wherein the inflammatory bowel disease is Crohn's disease or ulcerative colitis (published claim 16, wherein the subject is refractory, intolerant or dependent on steroids (published claim 18), wherein the subject requires a therapeutically effective amount of steroids that is less than would be required in the absence of administering the anti-α4 immunoglobulin (published claim 20), wherein the subject is: a) a patient that is unresponsive or intolerant to treatment with immunosuppressive agents; b) a patient that is unresponsive, intolerant or dependent on treatment with steroids; or c) a patient that is a combination of a) and b) (published claim 20).
However, those of skill in the art would have had reason to use the vedolizumab  of the ClinicalTrials.gov NCT00783718 and Reichert as a substitute for the treatment taught in the Lieberburg et al reference because, like the steroid tapering compounds taught in Lieberburg et al because the anti-α4β7 antibody, vedolizumab treating of inflammatory bowel disease (IBD) such as ulcerative colitis. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421. 
Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine 5 USPQ2d 1596 (Fed. Cir 1988) and In re Jones 21 USPQ2d 1941 (Fed. Cir. 1992). In this case the teachings of Lieberburg et al pertaining to the long-time effect of the steroids in inflammatory diseases such as IBD such as UC can be tapered by different drugs and the teachings of the ClinicalTrials.gov NCT00783718 and Reichert indicating success in treating these inflammatory diseases using vedolizumab, in the face of having to solve a similar problem would have led one of ordinary skill in the art at the time the invention was made to combine the references to solve a well known problem in the art. The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983) see MPEP 2144. 
Furthermore, in KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007) it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill". 
Alternative rationales to support a conclusion of obviousness is that it would have been obvious to one of ordinary skill in the art at the time of the invention to administer vedolizumab of the ClinicalTrials.gov NCT00783718 and  Reichert to taper, reduce and/or eliminate the need for corticosteroid therapy taught by the Lieberburg et al reference with reasonably expectation of success reduce or tapered dose of steroids to a patient suffering from refractory IBD who is intolerant or unresponsive to steroids. One of ordinary skill in the art would have been motivated to co-administer vedolizumab with steroids and to reduce or taper the dose of steroids because Lieberburg et al teach that steroid can be used for treating IBD and the ClinicalTrials.gov NCT00783718 and Reichert disclose that the vedolizumab is useful for treating the same disorders (IBD) including UC and that steroids produce serious side effects and should therefore be tapered. Would motivate one skill in the art to administer vedolizumab to reduce or eliminate the need for steroids because steroids and anti-α4β7 antibodies are used for treating the same inflammatory diseases and thus can be substituted for each other. One of ordinary skill in the art would have reasonably expected success reducing or tapering the dose of steroids because it is within the ordinary level of skill in the art to substitute one drug for another when both drugs are useful for the same indication. The teachings of the prior art are fairly suggestive of the instantly claimed methods.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
11.  No claim is allowed.

12.  Pertinent art:  

(i)  Fedyk et al.  Pharmacologic Profile of the Gastrointestinal-selective anti-inflammatory drug vedolizumab in Cynomolgus Macaques.  (Gut 59, Suppl III, A74, Abstract # OP339, 2010).

(ii) Parikh et al.  No increase in JC viremia, lymphocyte count, or circulating CD34+ hematopoietic progenitor cells after treatment with vedolizumab, a humanized monoclonal antibody to α4β7 integrin..  Gastroenterology, (May 2010, Available online April 28, 2010) Vol. 138, No. 5, Supp. SUPPL. 1, pp. S145‐S146. Abstract Number: 1008.

Parikh et al teach the use of a single IV dose of vedolizumab 300 mg to assess the presence of JC viremia.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 12, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644